ACCEPTED
                                                                                                  06-14-00149-CR
                                                                                       SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                            10/16/2015 2:04:16 PM
                                                                                                 DEBBIE AUTREY
                                                                                                           CLERK

                                     06-14-00149-CR

                           IN THE COURT OF APPEALS             FILED IN
                                                         6th COURT OF APPEALS
                FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                                          TEXARKANA, TEXAS
                                                                        10/16/2015 2:04:16 PM
                               RAYMOND EARL BARNETT                         DEBBIE AUTREY
                                                                                 Clerk
                                       Appellant
                                          v.
                                 THE STATE OF TEXAS
                                       Appellee




ON APPEAL FROM THE 336TH JUDICIAL DISTRICT COURT OF FANNIN COUNTY, TEXAS
               THE HON. LAURINE BLAKE, JUDGE PRESIDING
                      TRIAL COURT CAUSE NO. 20922



                         APPELLANT’S MOTION TO PUBLISH


    TO THE HONORABLE COURT OF APPEALS FOR THE SIXTH DISTRICT
OF TEXAS.

       COMES NOW, Raymond Earl Barnett, Appellant, in the above styled and numbered

cause, by and through Steven R. Miears, his undersigned attorney of record, and moves

pursuant to T.R.A.P 47.2 that the Court designate its complete opinion on this case as

PUBLISHED.


       Appellant would show that the Court has designated its opinion in this case as a

“Memorandum Opinion.” Appellant would show that if an opinion establishes a new rule of law,

or would otherwise be beneficial to litigants and their lawyers, it should be “PUBLISHED.” See

T.R.A.P. 47.4 (a).




1|Page
        In the Court’s original and supplemental opinion addressing Appellant’s motion for

 rehearing, the Court sets forth important rules of law concerning jurisdiction, the right to severance

 under Texas Penal Code section 3.04, and, waiver of issues on appeal.


       WHEREFORE, PREMISES CONSIDERED, APPELLANT PRAYS the Court change its

designation of the opinion from “Memorandum” to “Publish.”



                                                                     RESPECTFULLY SUMITTED,


                                                                           _____________________
                                                                                     Steven R. Miears
                                                                                       211 North Main
                                                                                 Bonham, Texas 75418
                                                                        eMail: stevenmiears@msn.com
                                                                                    Tel. 903-640-4963
                                                                                   Fax: 903-640-4964
                                                                         State Bar Card No. 14025600

                                                                                Attorney for Appellant




 2|Page
                                    Certificate of Service

       This is to certify that a true and correct copy of the above and foregoing Appellant’s

Brief on Appeal was delivered by electronic filing to Richard E. Glaser, Fannin County Criminal

District Attorney; 101 East Sam Rayburn Drive; Bonham, Texas 75418; on October 16, 2015; and,

that a copy was mailed to the Appellant, Raymond Earl Barnett, TDC, Polunsky Unit, Inmate

number 1332873, 3872 FM 350 South, Livingston, Texas 77351.




                                                       _________________________________
                                                                              Steven R. Miears




3|Page